DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2013/0205896 (Baechler) in view of U.S. Patent Application Publication 2017/0285065 (Hawker).
With regards to claim 9, Baechler discloses a system for determining pedaling cadence and travelling speed of a bicycle comprising, as illustrated in Figures 1-5, a left and right feet pedaling analysis system (Figure 1) comprising a pedaling sensing device 1 which can be installed on rear wheel 11 of a bicycle having cranks 15,15’ and pedals 14,14’ (paragraphs [0041],[0044]; Figures 2,3a,3b,3c); the pedaling sensing device 1 includes one or more accelerometer 4 used to detect acceleration change data when pedaling actions are taken, and the acceleration change data includes at least the acceleration waveform over a continuous duration of time (paragraphs [0043],[0044]; Figure 4); a transmission unit 6,7 (e.g. wireless transmitter having an antenna; paragraph [0040]; Figure 1) electrically connected to the accelerometer so as to transmit the acceleration change data (paragraph [0040]); an electronic carrier 9 (e.g. remote device) capable of receiving the acceleration change data transmitted by the transmission unit (paragraph [0040]); the electronic carrier internally including a pedaling time analysis unit 5 (e.g. processor) used to, based on the received acceleration change data, derive a first time(e.g. 1st ½ of TR in Figure 4) from a positive half cycle peak value to a negative half cycle peak value after a pedaling action (e.g. from a maximum value point to a minimum value point in Figure 4; paragraphs [0043],[0044]) as well as a second time (e.g. 2nd ½ of TR in Figure 4)  from a negative half cycle peak value to a positive half cycle peak value after a pedaling action (e.g. from a minimum value point to a maximum value point in Figure 4; paragraphs [0043],[0044]), and then compare the first and the second time data in order to form a left and right feet pedaling time ratio data (e.g. operator indicates to processing unit to compare the first and the second time data to form a time ratio data); a pedaling force analysis unit 5 (e.g. processor), connected to the pedaling time analysis unit, in which the left and right feet pedaling time ratio data is opposite to a left and right feet pedaling force usage ratio data, so that the pedaling force analysis unit can analyze the left and right feet pedaling time ratio data in order to acquire the left and right feet pedaling force usage ratio data (paragraphs [0043],[0044],[0045]).  (See, paragraphs [0040] to [0047]).
The only difference between the prior art and the claimed invention is the pedaling sensing device which can be installed on the left foot crank or the right foot crank of a bicycle.
First, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of installing the pedaling sensing device of Baechler to either the left foot crank or the right foot crank of the bicycle in lieu of the wheel of the bicycle since this will not change or/and alter the operation and/or performance of the pedaling analysis system, namely to measure acceleration to analyze the acceleration change data to derive a first time from a positive half cycle peak value to a negative half cycle peak value after a pedaling action as well as a second time from a negative half cycle peak value to a positive half cycle peak value after a pedaling action without departing from the scope of the invention.
Second, Hawker discloses a system for measuring parameters of a bicycle comprising, as illustrated in Figures 1-10, a left and right feet pedaling analysis system 100 (Figure 1) comprising a pedaling sensing device 1 which can be installed on the left foot crank 15 or the right foot crank 15,17 of a bicycle 18 (paragraphs [0054],[0057]; Figures 1,2); the pedaling sensing device 1 includes one or more accelerometer 3,4 used to detect acceleration change data when pedaling actions are taken such that the acceleration change data includes at least the acceleration waveform over a continuous duration of time (paragraphs [0056],[0070]; Figures 3,4); a transmission unit 5,6 (e.g. wireless transmitter having an antenna; paragraph [0054]; Figure 1) electrically connected to the accelerometer (paragraph [0054]); an electronic carrier 10 (e.g. remote unit; paragraph [0054]; Figure 1) capable of receiving the acceleration change data (paragraph [0054].  (See, paragraphs [0053] to [0087]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the pedaling sensing device which can be installed on the left foot crank or the right foot crank of a bicycle as suggested by Hawker in lieu of on the wheel in the system of Baechler to have the ability to determine and measure bicycle characteristic parameters without the need for determining the location of consecutive maximum and minimum extreme values of the signals, consecutive changes of polarity of signals.  (See, paragraphs [0030],[0053] of Hawker).
With regards to claim 10, both references, Baechler and Hawker, further disclose the electronic carrier further includes a rotation number analysis unit which is configured to analyze the received acceleration change data in order to calculate a signal cycle generation number per second, and then acquire a pedaling rotation number based on the calculated signal cycle generation number per second.  (See, paragraphs [0020],[0032],[0044],[0045] of Baechler; paragraphs [0070],[0076] of Hawker).
Allowable Subject Matter
Claims 1-2 and 5-6 are allowable over the prior art of record.

Response to Amendment
Applicant’s arguments with respect to claims 1-2, 5-6 and 9-10 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2855